Citation Nr: 1206642	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  97-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the right calf.

2.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the right thigh.

3.  Entitlement to a rating in excess of 10 percent for varicose veins of the right leg prior to September 28, 2006; and entitlement to a rating in excess of 40 percent for varicose veins of the right leg from September 28, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in, Newark, New Jersey.  Jurisdiction over the case was ultimately transferred to the RO in Wilmington Delaware.  

When this case was most recently before the Board in April 2009, it was remanded for further development.  

The Board notes that in an August 2007 rating decision, the originating agency increased the Veteran's disability rating for varicose veins of the right leg from 10 to 40 percent disabling, effective September 28, 2006.  Because a disability rating of 40 percent does not represent the maximum rating available for varicose veins, and because it does not cover the entire appeal period, the propriety of the rating remains an issue for appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's residuals of a shell fragment wound of the right calf more nearly approximate  moderately severe disability of Muscle Group XI than severe disability of the muscle.

2.  The Veteran's residuals of a shell fragment wound of the right thigh more nearly approximate moderately severe damage of Muscle Group XIII than severe disability of the muscle.

3.  Prior to September 28, 2006, the Veteran's varicose veins were not manifested by more than intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.

4.  From September 28. 2006, the Veteran's varicose veins were not manifested by more than persistent edema and stasis pigmentation or eczema with intermittent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent, but not higher, for the residuals of a shell fragment wound of the right calf have been met.  38 U.S.C.A.    § 1155 (West 2011); 38 C.F.R. §§ 4.55, 4.56 (1997-2011); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5311 (2011).

2.  The criteria for the assignment of a rating of 30 percent rating, but not higher for the residuals of a shrapnel wound of the right thigh have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.55, 4.56 (1996-2011); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5313 (2011).

3.  The Veteran's varicose veins of the right lower extremity do not warrant a rating in excess of 10 percent prior to September 28, 2006, and do not warrant a rating of in excess of 40 percent from September 28, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.7, 4.104, Diagnostic Code 7120 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran Veteran's claims were initially adjudicated long before the enactment of the VCAA.  As a result he was not provided all required notice until years after the initial adjudication of the claims.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the pertinent service and post-service treatment records have been obtained, and numerous VA examinations were provided.  In particular, the Board notes that the reports of the VA examinations performed in response to the Board's April 2009 remand are in compliance with the Board's directives and provide all information required for rating purposes.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

II.  Shell Fragment Wounds

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Disability of muscle group Xl warrants a noncompensable rating if it is slight, a 10 percent rating if it is moderate, a 20 percent rating if it is moderately severe or a 30 percent rating if it is severe.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Disability of muscle group XIII warrants a noncompensable rating if it is slight, a 10 percent rating if it is moderate, a 30 percent rating if it is moderately severe or a 40 percent rating if it is severe.  38 C.F.R. § 4.73, Diagnostic Code 5313.

The above criteria have been in effect since 1945.  However, the definitions of "slight," "moderate," "moderately severe" and "severe" are found in 38 C.F.R. § 4.56, which was amended during the period under review.  Specifically, the new criteria became effective July 3, 1997.

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits. Therefore, VA must apply the new provisions from their effective date.

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight muscle disability is found where there has been a simple wound of the muscle without debridement, infection or effects of laceration.  Clinical examination would disclose the presence of a minimum scar, and slight, if any, evidence of fascial defect, atrophy, or impaired tonus.  No significant impairment of function and no retained metallic fragments would be present.  

Moderate muscle disability is found where there has been through and through or deep penetrating wounds of relatively short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Clinical examination would disclose the presence of entrance and (if present) exit scars that are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue.  There must be signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  

Moderately severe muscle disability is found where there has been through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular cicatrization.  Clinical examination would disclose entrance and (if present) exit scars that are relatively large and so situated as to indicate track of missile through important muscle groups.  There must be indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved compared with the sound side must demonstrate positive evidence of marked or moderately severe loss.  

A severe disability evaluation requires extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile.  X-ray may show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance, with soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  38 C.F.R. § 4.56 (1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  

Moderate muscle disability is found where there has been a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There must be indications of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

Moderately severe muscle disability is found where there has been through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment.  

With severe muscle disability, there is evidence of wide damage to muscle groups in the missile track.  There must be indications on palpation of loss of deep fascia or muscle substance, or soft, flabby muscles in the wound area.  There must be severe impairment of function, that is, strength, endurance and coordination, of the involved muscle group.  In addition, X-ray evidence of minute multiple scattered foreign bodies, or visible evidence of atrophy, may indicate a severe muscle disability.  38 C.F.R. § 4.56 (2011).

Effective on August 30, 2002, the criteria regarding the evaluation of skin disabilities were revised.  

Prior to August 30, 2002, under Diagnostic Code 7801 (scars, burns, third degree), provided the following levels of disability:  40 percent was warranted for an area or areas exceeding 1 square foot (0.1 square meter); 30 percent for an area or areas exceeding one-half square foot (0.05 square meter); 20 percent for an area or areas exceeding 12 square inches (77.4 square centimeters); 10 percent for an area or areas exceeding 6 square inches (38.7 square centimeters).  Note (1):  Actual third degree residual involvement required to the extent shown under 7801.  Note (2): Ratings for widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for scars, superficial, poorly nourished, with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 10 percent evaluation is also warranted for scars, superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Additionally, scars may be evaluated on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, scars that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2003-2011).

Again, in accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits. Therefore, VA must apply the new provisions from their effective date.

The Board notes that the skin criteria were also amended effective October 23, 2008, but those amendments to do not apply in this case because the Veteran's claims were received before that date and the Veteran has not requested that his claims be considered under those criteria.

Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities, except as noted below.

Service treatments records show that the Veteran sustained the service-connected injuries from fragmentation from a booby trap.  The admission report indicates that the Veteran had multiple shrapnel wounds of the right leg but no apparent major nerve or vascular damage.  X-rays revealed a fragment deep in the thigh in the region of the right trochanter.  Under general anesthesia, it was discovered that the shrapnel fragment had penetrated the right trochanter and was imbedded in the bone.  There was also a laceration of the anterior artery and vein.  The wounds were debrided and irrigated.  Pensrose drains were places and the anterior tibial artery and vein were both ligated.  A narrative summary shows that the largest wound on the right leg was a 4 by 2 inch wound on the upper lateral aspect of the right thigh.  Neurological examination revealed no remarkable abnormalities.

After his initial treatment, the Veteran was transferred to the U.S. Naval Hospital in Yosuka Japan, where an admission report indicates that he had multiple granulating open wounds on the right thigh and lower leg.  The wounds were secondarily closed under spinal anesthesia.  The Veteran was admitted to the Naval Hospital in St. Albans, New York in March 1967.  Examination upon admission showed limitation of motion of the right lower extremity and numerous scars from a shrapnel injury.  He underwent physical therapy and was discharged in June 1967.

Service treatment records show continued complaints of pain and swelling in the right leg, ankle, and foot.  A September 1967 treatment record shows slight tenderness over the lateral margins of the thigh scar, circulation was within normal limits, and there was no evidence of edema.  In March 1968 and again in September 1968 he sought treatment for pain, cramps and muscle spasms in the right leg.  

Service connection was granted for shell fragment wounds to the right thigh and lower right extremity.  A 10 percent rating was assigned, effective December 1968, for moderate impairment to muscle group XIII under Diagnostic Code 5313 for shrapnel wound of the right thigh with retained foreign bodies in the right femur.  A noncompensable rating was assigned under Diagnostic Code 7805 for multiple shrapnel wounds of the right lower extremity, also effective December 1968.

In October 1994, the Veteran submitted a claim for increased ratings for his shell fragment wounds.  An August 1995 rating decision continued the 10 percent rating for shrapnel wounds to the right thigh.  The rating decision also granted a 10 percent rating for shrapnel wounds to the right calf for moderate impairment of muscle group XI, under Diagnostic Code 5311, effective October 1994.  The RO noted that the shrapnel wounds to the right calf were previously rated as noncompensable under Diagnostic Code 7805.

A July 1996 rating decision continued the Veteran's respective 10 percent ratings for shell fragment wounds of the right thigh and right calf.  The Veteran appealed asserting that his disabilities warranted higher ratings.

The Veteran was afforded a VA examination in March 1993.  The Veteran complained of pain in the right knee, calf, and ankle.  Posture was good, but gait was antalgic secondary to pain in the right leg.  The Veteran also used a cane in the left hand.  Examination showed scars from explosive shrapnel to the right thigh (3), right calf (1), and right ankle (1).  There were pain and tenderness across the right calf scar area that hindered ambulation, as well as decreased sensation to light touch over the scarred area.  There was no evidence of swelling, or neuro-vascula deficit.  

A separate March 1993 VA examination report indicates that there was full muscle strength in the right lower extremity, with no evidence of muscle loss, fractures or dislocations.  There was some tenderness over the right thigh and right calf.  An examination of the scars indicates three scars over the right thigh that were well healed and were each 20 centimeters (cm) long.  There was one scar over the lateral right knee, and one scar over the medial right knee that were 10 cm long each.  Finally, there was one scar over the right Achilles tendon that was 4 cm long.  The scars were all well healed, but there was tenderness over the right knee and ankle area, as well as pain in the area of the scars that affected ambulation.

Subsequent March 1993 VA bone and joint examinations of the right lower extremity revealed swelling in the right leg with no evidence of instability or subluxation.  Examination of the hip joints showed no evidence of pain or tenderness on palpation.  There was full range of motion in the right knee, as well as in the right ankle.  X-rays revealed mild degenerative changes in the right knee, and a right ankle calcaneal spur.  A diagnosis of status post multiple shrapnel injuries to the right thigh, knee and ankle with scars formation and residual chronic myofacial pain with functional impairment was provided.

March 1993 X-rays of the foot showed an old post-traumatic change involving the distal right fibula with bridging between the tibia and fibula without interval change.  X-rays of the right knee revealed an essentially normal right knee.

A November 1995 private medical record reflects that the Veteran complained of pain in the right knee, tightness and stiffness in the calf, difficulty moving the right ankle, and ankle joint aching.  Examination revealed several shrapnel entrance and exit wounds in the right calf and leg.  The right ankle also had poor movement with limited dorsiflexion and plantar flexion.  X-rays of the right knee and leg were normal, but X-rays of the right ankle showed advanced bony changes with a complete synostois of the distal tibial fibular joint.  The physician stated that this represented a severe handicap regarding ankle motion as the ankle joint lacked its usual flexibility.  The physician further concluded that the Veteran's right lower extremity was severely impaired.

The Veteran was afforded another VA examination in May 1996.  The examiner noted shrapnel wounds involving the right thigh, right upper calf, and right lower posterior calf.  The examiner also indicated that the Veteran's hospitalizations for his wounds lasted a total of six months, with no fractures of any long bones noted at the time of the original injury.  The Veteran currently complained of tightness and stiffness in the right ankle as well as constant swelling in the right leg.  The Veteran walked without any obvious limp.  

Examination revealed six scars on the Veteran's right leg, with three in the upper anterior and lateral thigh, two on the upper calf, and one partially overlying the Achilles tendon.  The scars on the upper anterior and lateral thigh measured 10cm, 10cm, and 8 cm respectively.  The scars on the upper calf were approximately 10 cm long on the lateral calf, and 5 cm long on the medial calf.  The scar on the Achilles tendon was about 5cm long.  The examiner noted some discomfort on palpation of the scars, but there was no significant underlying tissue loss.  The examiner noted 2+ edema of the right leg, but stated that because he also had 2+ edema in the left leg, the edema was more likely due to his weight than to his injuries.  

Evaluation of the right ankle revealed full range of motion, with 10 degrees of dorsal extension and 40 degrees of plantar flexion.  There was no crepitance or draw, and inversion and eversion were normal.  The Veteran could heel-and-toe walk without difficulty.  The examiner provided a diagnosis of remote shrapnel injury to the right leg involving the thigh as well as the calf.  There was peripheral edema but the examiner opined it was not related to his injuries.  Finally, the examiner noted that despite the Veteran's complaints of stiffness in his ankle, clinical examination showed an essentially normal ankle with no abnormality that could be detected on the Achilles on palpation.

X-rays of the right ankle revealed an old fracture of the distal third of the fibula.

The report of a May 1996 VA skin examination reveals that the Veteran complained of pain in the right leg and swelling in the right ankle.  The examiner noted the following scars:  a 2 by 0.2 cm scar on the right posterior ankle; a 9 by 3 cm scar of the right lateral lower leg; a 6 by 1 cm hypertrophic scar of the right lateral leg; a 6 by 4 cm scar of the anterior thigh with side tracking; and a 12 by 4 cm scar of the lateral right thigh with side tracking.  A diagnosis of painful scars with secondary venostatis, swelling of the ankle, and stasis dermatitis was provided.  

The Veteran was afforded a VA muscle examination in February 1998.  The examiner noted shrapnel wounds over the right thigh, leg, and ankle with no bone or joint injury.  Flare-ups were reported after walking or standing for too long.  The examiner noted some remaining missiles inside the right thigh and right leg that were asymptomatic.  The examiner stated that the muscles affected included muscle group 14 (vastus lateralis, tensor fascia lata, rectus femoris and vastus intermedis); muscle group 12 (tibialis anterior); and muscle group 11 (gastroc, soleus, and peroneus of the right side).  Entry and exit wounds were not ascertainable.  The Veteran reported persistent symptoms of muscle pain and complained that his activity was limited by fatigue or inability to move joints through a portion of the normal range.  

Examination revealed some tissue loss in the right thigh, right calf and right ankle as evidenced by the circumference of the right thigh of 67.5 cm as compared to the 68.5 cm circumference on the left side.  There were also partially adhered scars.  The examiner noted degenerative arthritis of the right knee and ankle, as well as possible nerve damage to the right leg.  There was some muscle weakness in the right lower extremity.  There was some loss of muscle function in the right leg, evidenced by limited motion of the right knee with flexion limited to 100 degrees.  

Range of motion testing of the right ankle showed dorsiflexion was neutral, plantar flexion was to 32 degrees, supination was to 15 degrees, and there was 5 degrees of pronation.  The examiner stated that there was some limitation in the right knee extension and in the ankle, as well as toes doresiflexion due to muscle and nerve damage.  Joint function was affected, with range of motion in the right knee and ankle limited due to arthritis.  

X-rays showed calcific fusion between the distal tibia and fibula across the inteosseous membrane with no soft tissue swelling.  An EMG study showed no evidence of peripheral neuropathy.  X-rays of the right knee showed mild degenerative joint disease.  X-rays of the right femur showed no abnormalities except for a fragment in the proximal thigh.  

The examiner provided the following diagnoses:  shrapnel wound to the right thigh and leg penetrating muscle groups 11, 12, and 14; degenerative arthritis of the right knee; possible peripheral nerve injury in the right leg with some weakness but negative EMG; traumatic fusion at distal tibia and fibula; and bullet fragments in soft tissue right proximal femur.  

The report of a February 1998 scar examination shows that the Veteran complained of muscle pain in the right leg and thigh when he walked.  The following scars were noted:  a 16 by 3 by 4 cm scar on the lateral aspect of the right thigh that was deep into the muscle; a 12 by 2 cm on the anterolateral aspect of the right thigh; a 14 by 1 cm scar on the lateral aspect of the right knee; an 8 by 0.5 scar on the medial aspect of the right leg; a 7 by .05 cm scar on the lateral aspect of the ankle; and a 10 by 1 cm scar on the anterior aspect of the right thigh.

The scar on the lateral aspect of the right thigh was deep into the muscle, partially adherent, and sensitive.  The scar on the anterolateral aspect of the right thigh was also deep and adherent.  The scar on the anterior aspect of the right thigh was deep into the muscle and was tender.  The scar on the lateral aspect of the right knee was sensitive and partially adherent.  The scar on the medial aspect of the right leg was 2 cm deep into the muscle.  The scar on the lateral aspect of the ankle was 1.5 cm deep into the muscle, and was partially adherent and sensitive.

The examiner noted mild muscle loss in the right thigh and leg, but determined that there were no limitations of functions due to the scars.  

VA rehabilitation records dated in October 1999 reflect full range of motion in the right knee with crepitus and pain on the end range of motion.  There was also decreased sensation to light touch in the right foot dorsum and toes three to five.  Plantars were down-going bilaterally.  

The Veteran was afforded a VA examination in January 2001, at which time he complained of diminished feeling in three toes of his right foot, as well as constant pain and swelling in the thigh, calf, and ankle.  The Veteran did not use a cane, crutches or supports, but did use a brace as needed.  The examiner noted an 8 inch incision over the lateral thigh that was nontender; however, pressure caused extreme discomfort.  Motion of the right hip was normal and appeared to have full range of motion.  Likewise, examination of the right knee and ankle showed normal, full range of motion.  

Circulation and nerve supply appeared intact but there was decreased sensation in the middle toe and the surrounding area of the right foot as well as in the adjacent two toes.  The Veteran complained that all his scars were tender and caused problems for him; he particularly stated that he had difficulty walking because of them.  The examiner noted that the scars were painful and sensation in those areas was diminished.  

X-rays of the right foot showed osteoarthritis of the ankle joint.  X-rays of the right femur showed no evidence of fracture, but there were metallic fragments within the proximal thigh.  X-rays of the right tibia and fibula showed deformity of the distal fibula with ossification of the intraosseous membrane that were likely post-traumatic in nature.  There were also mild osteoarthritic changes in the ankle joint with no acute fractures noted.

At a November 2002 VA examination, the Veteran complained of continued pain and weakness in the right Achilles tendon area, low back, and right knee.  Examination revealed that the Veteran walked with a cane and a limp favoring the right leg.  He also had a hinged knee brace and an elastic stocking for the right leg from his toes to the knee.  The Veteran reported that he used the stocking in an attempt to control the chronic swelling in the right leg.  Range of motion in the knee was from 0 to 100 degrees with pain at maximum flexion, with no effusion or crepitus.  There was tenderness all about the right knee, knee and leg to the point that the Veteran could not tolerate stress testing.  Right ankle range of motion was from 15 degrees of dorsiflexion to 30 degrees of plantar flexion.  There was pain with all motions.  There was also weakness of plantar flexion and of dorsiflexion in the right ankle.  The Achilles tendon was intact with the right equal to the left.  The Veteran had decreased sensation over the lateral aspect of the distal third of the right leg, extending along the lateral aspect of the right foot into the lateral three toes.  The examiner noted numerous scars from his wounds that were diffusely tender with pressure.  There was no warmth, erythema or palpable masses in any of the scar areas.  

X-rays of the right thigh showed three small foreign bodies in the proximal half of the thigh, measuring an estimated 3/16 of an inch each, but the femur appeared normal.  X-rays of the right leg showed no foreign bodies but there was ossification of the distal portion of the interosseous membrane, possibly from old trauma.  The bones appeared normal.  

The diagnoses were multiple shrapnel wounds of the right thigh, leg, and Achilles tendon area with ongoing pain; healed laceration of the Achilles tendon; retained foreign bodies of the right thigh; and post-traumatic ossification of interosseous membrane distal right leg.  The examiner stated that the conditions did not prevent the Veteran from gainful employment, but did give him some limitations in terms of inability to sit, stand, or walk for long periods of time.  

The Veteran was afforded a VA examination in April 2004.  The examiner noted that the Veteran could walk 100 feet on flat ground and 20 feet on a 15 degree grade, could climb four stairs, and used a cane and back brace, but denied using a walker or a wheelchair.  The examiner noted the Veteran's history of shrapnel injuries as well as a right knee sprain.  Gait was slow, and the Veteran favored his right leg, but he was able to get on and off the examination table without significant difficulty.  

Examination revealed no evidence of swelling or deformity of the hips.  Forward flexion was restricted to 90 degrees due to obesity, but extension was to 20 degrees, internal rotation was to 30 degrees, external rotation was to 60 degrees, abduction was to 40 degrees and adduction was to 25 degrees.  Flexion of both knees was restricted to 90 degrees due to obesity, and bony crepitus was absent.  Dorsiflexion of both ankles was to 20 degrees and plantar flexion was to 45 degrees.  Neurological, motor status, coordination, and reflexes were normal.  

The examiner noted the following scars:  a 6 inch long longitudinal scar at the anterolateral aspect of the proximal right thigh; a 2 inch scar at the anterolateral aspect of the proximal right thigh; a 4.25 inch longitudinal scar at the proximal aspect of the right mid-thigh; a 2.5 inch scar on the right knee; a 4 inch long scar over the anterior right knee; a 4 inch long scar oriented longitudinally at the lateral aspect of the posterior right calf; a 3.25 inch longitudinal scar located at the posteromedial aspect of the right calf; and a 2.5 inch scar across the middle of the right Achilles tendon.  Palpation of all scars produced minimal tenderness.  X-rays from November 2002 were reviewed.  A diagnosis of multiple shrapnel wounds of the right thigh, leg, and right Achilles tendon was provided.

Reports of VA joint and neurological examinations performed in June 2004 reflect continued complaints of weakness in the right ankle.  Patellar reflexes were trace bilaterally, and Achilles reflexes were absent bilaterally.  There was decreased sensation about the right foot in a stocking distribution, but sensation was intact in the remainder of the right lower extremity.  Motor strength was intact.  The neurological examiner noted that sensation to vibration was absent in both legs and feet.  Sensation to pinprick and cold were reduced and the Veteran could not walk on his toes and heels.  

The report of a September 2006 VA examination notes a history of shrapnel wounds to the right thigh, leg and Achilles tendon during service.  The Veteran complained of continued chronic pain and edema involving the right lower extremity that was aching and constant in nature.  He also complained of stiffness, weakness, edema, heat, and fatigability involving the right ankle.  Symptoms were worse with prolonged sitting and better with stretching.  He denied any flare-ups.  

Examination revealed a mildly antalgic gait with no assistive device used.  Range of motion testing of the right ankle revealed dorsiflexion to 20 degrees with pain, plantar flexion to 15 degrees with pain throughout the range of motion.  The examiner noted that there would be some decrease in motion due to pain on repetitive use, but it was no possible to quantify the exact limitation in degrees.  The Veteran did complain of tenderness with palpation diffusely over the ankle region.  The Veteran was able to stand on his tiptoes and motor strength was at least 4+ out of 5 in the right lower extremity; however, the Veteran did give way due to pain.  The examiner provided a diagnosis of status post multiple shrapnel wounds involving the right thigh, leg, and Achilles tendon area with chronic pain complaints and well healed scars.  

The examiner also noted the following scars:  a 5 inch scar along the lateral aspect of the calf; a 3.5 by 0.5 inch scar in the medial calf region; and a 1.5 inch horizontal scar at the inferior aspect of the Achilles tendon.  There was numbness in the scar along the lateral aspect of the calf as well as in the scar on the Achilles tendon.  There was tenderness to palpation in the scar along the medial calf region.  All scars were well-healed and there was no evidence of adherence, keloid formation, or erythema.  

The report of a September 2009 VA examination notes the Veteran's history of shell fragment wounds in 1967 with an injury to the right thigh and right calf that were treated with debridement of the wound and pain control without infection of the wound.  The Veteran complained of pain in the right lower extremity and reported using a cane to walk due to pain in the right lower extremity.  Examination revealed an antalgic, wide-based gait.  Range of motion testing of the right hip revealed flexion to 90 degrees, extension to 25 degrees, adduction to 20 degrees, abduction to 40 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The examiner stated that the reduced range of motion was due to obesity and pain.  Range of motion testing in the right knee showed flexion to 140 degrees, and extension to 0 degrees.  There was no ligamentous instability, drawer, Lachmans, and McMurrays tests negative.  Range of motion testing of the right ankle showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no varus or valgus angulation of the os calcis in relationship to the long access of the tibia and fibula.  The examiner noted that the Veteran was independent in walking, transfers and activities of daily living, with no medically enforced bed rest for the last 12 months.  The examiner stated that there was no significantly increased problems reported involving the right lower extremity.

The examiner also noted the following scars:  a 5 inch scar with multiple patch marks over the right lateral thigh; a 4.5 inch long scar over the lateral right calf; a 3 inch long by 0.25 inch wide scar over the medial right calf; and a 4 inch long scar over the mid-anterior right thigh.  All scars were well-healed and superficial without tenderness, keloid formation or inflammation, skin breakdown, edema, or deep adherence to underlying tissue.  Scars were also superficial without deep adherence to skin breakdown or edema.  Texture was normal without evidence of atrophy or scales.    

An April 2010 VA examination notes that the Veteran complained of bilateral lower extremity pain with standing and on exertion, with pain in the right leg greater than the left.  He used a cane to walk and had an antalgic gait with no heel-to-toe walking.  He was independent in walking, transfers, and daily activities of living.  There was no medically enforced bed rest in the past 12 months.

Range of motion testing of the right hip showed reduced motion due to obesity, with flexion limited to 100 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, internal rotation to 60 degrees, and external rotation to 40 degrees.  Range of motion testing of the knee was limited due to obesity, with flexion limited to 120 degrees, and extension to 0 degrees.  There was no evidence of ligamentous instability, with drawer test, Lachmans test, and McMurrays test normal.  Range of motion testing in the ankle revealed dorsiflexion 10 to 20 degrees, and plantar flexion to 45 degrees, with no varus/valgus angulation of the os calcis.  The examiner noted no further reduction of the range of motion due to pain, fatigue, weakness or lack of endurance during flare-ups or with repetitive range of motion evaluation.  The examiner further indicated that the Veteran's range of motion in the hips and knees was limited due to his obesity.

X-rays performed in 2009 showed mild degenerative joint disease of the right hip, right knee, and right ankle; an old fracture of the distal tibia, fibula, and superior aspect of the talus head; and metallic foreign bodies in the proximal right thigh.  

The examiner also noted the following scars:  a 17.5 by 1/8 inch scar on the left calf; a 18.5 by 1/8 inch scar on the right calf; a 5 by 1/8 inch scar on the right lateral thigh; a 3.5 by 1/8 scar on the right lateral thigh; and a 1.5 by 1/8 inch scar on the posterior right lower leg.  Scars were not tender to palpation, had no irregularity, atrophic changes, or shininess.  There was no evidence of ulceration or skin breakdown, elevation or depression of the skin on palpation, deep scars, inflammation, edema, keloid formation, inflexibility, or induration of the scars.  

The examiner ultimately provided a diagnosis of shell wound scars and degenerative joint disease of the hips, knees, and ankles.  The examiner identified that the muscles involved was muscle group XIII.

The Veteran was afforded a final VA examination in July 2010.  The examiner noted that the Veteran was injured by shell fragments to the right thigh and right calf in 1967.  The affected muscle groups were Muscle Group 11 (right calf) and Muscle Group 13 (right anterior thigh).  Currently, the Veteran didn't report any complaints of pain in the right lower extremity muscles.  However, the examiner indicated that the Veteran's current complaints of pain were attributed to his degenerative joint disease.  

Examination revealed no tendon, bone, joint or nerve damage, no adhesions, no muscle tissue loss, and no muscle herniation.  Muscle strength was 5/5.  Range of motion testing of the right hip showed flexion to 100 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, internal rotation to 60 degrees, and external rotation to 40 degrees.  There was moderate pain on the end range of motion.  Range of motion testing of the knee showed flexion to 120 degrees and extension to 0 degrees with moderate pain on the end of the ranges of motion.  There was normal ligamentous stability, normal anterior/posterior drawer test, and normal Lachmans and McMurrays tests.  Range of motion testing of the ankle showed dorsiflexion to 20 degrees, and plantar flexion to 45 degrees with no pain and no os calcis varus/valgus angulation.  The examiner noted that there was no change in range of motions due to pain, fatigue, weakness, or lack of endurance on repetitive motion.  The examiner stated that the muscle groups moved the joints with useful range of motion but with insufficient comfort and limited endurance.

The examiner also noted the following scars:  a 17.5 by 1/8 inch scar on the left calf; a 18.5 by 1/8 inch scar on the right calf; a 5 by 1/8 inch scar on the right lateral thigh; a 3.5 by 1/8 scar on the right lateral thigh; and a 1.5 by 1/8 inch scar on the posterior right lower leg.  Scars were not tender to palpation, and had no irregularity, atrophic changes, or shininess.  There was no evidence of ulceration or skin breakdown, elevation or depression of the skin on palpation, deep scars, inflammation, edema, keloid formation, inflexibility, or induration of the scars.  

The examiner provided a diagnosis of shell fragment wounds in 1967.  There were no joint injuries, and range of motion in the hips and knees was limited due to obesity.  Additionally, the examiner provided diagnoses of right calf injury affecting Muscle Group 11, and a right anterior thigh injury affecting Muscle Group 13.  The examiner stated that there was no evidence of medically enforced bed rest in the past year.  Further, regarding the Veteran's functional ability, he could walk 1/8 of a mile, could stand for five minutes, and could walk without ambulation aids with a normal, steady, nonantalgic gait.  He was also able to perform transfers.  Activities of daily living were normal and the Veteran was able to drive.

Analysis

As noted above, the Veteran is currently rated at 10 percent for moderate muscle injury to Muscle Group XI and at 10 percent under Diagnostic Code 5313.   

The Board finds that the evidence of record shows that the service-connected residuals of the shell fragment wounds of the right thigh and calf region include definite muscle injury manifested by pain, stiffness, swelling, and tenderness.  The Veteran also had asymptomatic retained foreign bodies in the right thigh.  Moreover, there was evidence of some muscle loss as noted by the February 1998 VA examiner, and some limitation of motion in the right ankle, knee and hip joints beginning in 1995.  

The medical evidence reflects that the service-connected shell fragment wound residuals of the right thigh and calf are productive of a disability picture that more closely approximates that of moderately severe muscle injury consistent with debridement of the wounds and extensive treatment in service, complaints of fatigue, pain, weakness, or loss of power, retained metallic fragments in the muscle tissue, and likely muscle loss.  38 C.F.R. § 4.56(c) and (d)(2).

Thus based on the record, the medical evidence supports the assignment of increased ratings for damage to muscle groups XI and XIII.  Thus, evaluations of 20 percent and 30 percent, respectively are for application in this case.  

Higher evaluations are not warranted under Diagnostic Codes 5311 or 5313 as there is no evidence of any of the objective findings associated with a muscle injury, such as loss of deep fascia or muscle substance; soft and flabby muscles in the wound area; abnormal swelling or hardening on contraction; adhesion of scars to long bones; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; induration or atrophy of an entire muscle following simple piercing by a projectile.

The Board is aware of the Veteran's complaints of pain in his lower right extremity.  However, numerous VA examiners found no additional limitation of range of motion following repetitive use.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the Board notes that the February 1998 VA examiner was the only examiner to identify the affected Muscle Groups as XI, XII, and XIV.  However, prior and subsequent examinations identified the affected Muscle Groups as XI and XIII.  Specifically, after the Board in its April 2009 remand sought clarification as to the affected Muscle Groups, the July 2010 VA examiner specifically stated that Muscle Groups XI and XIII were the affected groups.  As such, a rating for Muscle Group XIV is not in order.

Further, regarding the Veteran's multiple scars associated with his shrapnel wounds, the Board acknowledges the Veteran's complaints of scars on examinations dated in 1993, 1996, 2001 and 2004.  However, the number, sizes of the scars, as well as the associated symptoms were inconsistent.  As such, in its April 2009 remand, the Board directed that the Veteran be afforded a VA examination for his scars, to determine precisely the number of the scars, their measurements, the total areas of all such scars, and any objective evidence of pain associated with the scars.  

As noted above, the July 2010 VA examiner identified the following scars:  a 17.5 by 1/8 inch scar on the left calf; a 18.5 by 1/8 inch scar on the right calf; a 5 by 1/8 inch scar on the right lateral thigh; a 3.5 by 1/8 scar on the right lateral thigh; and a 1.5 by 1/8 inch scar on the posterior right lower leg.  Scars were not tender to palpation, had no irregularity, atrophic changes, or shininess.  There was no evidence of ulceration or skin breakdown, elevation or depression of the skin on palpation, deep scars, inflammation, edema, keloid formation, inflexibility, or induration of the scars.  

As such, the Board finds that the Veteran is not entitled to a separate compensable rating for scars as a residual of shrapnel fragment wound of the right thigh and right calf under the former or revised criteria.  

Finally, the Board finds that the newly assigned ratings for damage to muscle groups XI and XIII are for application for the entire period of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).





III.  Varicose Veins

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

By a rating decision dated in June 1983, the RO granted service connection for varicose veins of the right leg as secondary to the Veteran's shell fragment wounds, and assigned a 10 percent rating, effective November 1982.  A July 1996 rating decision continued the Veteran's 10 percent rating, and the Veteran appealed, asserting his disability warranted a higher rating.  In August 2007, the RO granted an increased rating of 40 percent for varicose veins, effective September 28, 2006.  The Veteran chose to continue his appeal.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7120, a 10 percent rating for varicose veins is warranted with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  

A March 1993 VA examination report notes varicose veins in the right leg.  A separate examination of the same date disclosed that the Veteran had good pedal pulses, no skin discoloration, and no ulceration.  A diagnosis of minimal to mild varicose veins was provided.

A May 1996 VA examination report reveals that the Veteran had 2+ edema bilaterally.  The examiner attributed the edema to the Veteran's weight, rather than any injury to the legs.  A separate May 1996 examination report shows complaints of a recurrent rash on the right ankle.  However, examination revealed varicosities of the right lower leg and ankle with no rash at the present time.  The diagnosis was scars on the posterior right ankle and right lateral lower leg that were painful, with secondary venostasis, swelling of the right ankle, and stasis dermatitis.

The Veteran was afforded a VA examination in January 2001.  The Veteran reported a diagnosis of varicose veins in 1982 receiving some elastic stockings during his military service to control swelling.  Examination showed trace edema, with normal pulses bilaterally.  The right lower extremity had superficial varices that were nontender to palpation.  A diagnosis of right leg superficial varices was provided.

A November 2002 VA examination disclosed that the Veteran had moderate, small varicosities about the right ankle.

An April 2004 VA examination report notes that the Veteran was advised to use a Job stocking for his enlarged veins in 1984, and had been wearing the stocking fairly regularly since them.  He also reported developing an ulcer in the leg, as well as a blood clot in the leg.  Examination revealed varicosities with evidence of discoloration of the skin over the distal legs, but no evidence of ulcerated lesions.  

A September 28, 2006, VA examination report notes a history of shrapnel wounds to the right thigh, leg and Achilles tendon during service.  The Veteran complained of continued chronic pain and edema involving the right lower extremity that was aching and constant in nature.  He also complained of stiffness, weakness, edema, heat, and fatigability involving the right ankle.  Symptoms were worse with prolonged sitting and better with stretching.  He denied any flare-ups.  Examination revealed a mildly antalgic gait with no assistive device used.  There was 1+ pitting edema below the knee and there was discoloration of the skin on the distal right lower extremity due to chronic venostasis changes.  There was no evidence of ulceration.  Varicose veins were present.

A September 2009 VA examination revealed lower extremity varicose veins, with good compressibility.  Examination revealed no deep venous thrombus or lower extremity venous ulcers.  Chronic skin changes due to obesity and varicose veins were noted.

An April 2010 VA examination report notes bilateral lower extremity varicose veins, with a history of a deep venous thrombus and Greenfield filter insertion in 2003.  The examiner also noted that the Veteran was treated with Coumadin.  Examination revealed bilateral chronic edema that was not relieved by compression hosiery, post-phlebitic syndrome, visible and palpable veins, pitting lower extremity edema, and stasis pigmentation.  There was no evidence of vein stripping, varicose ulcers, venous ulcers, or eczema.  A 2009 venous Doppler study was reviewed and noted to show good compressibility with no evidence of intraluminal thrombus bilateral common femoral to popliteal veins.

Prior to September 28, 2006, the Veteran's varicose veins were described a mild to moderate with trace edema, and superficial varices that were nontender to palpation.  While the Veteran reported developing an ulcer at his April 2004 VA examination, the examiner did not find any objective evidence of current ulcers on the right leg.  Further, while the Veteran reported wearing support stockings, and had bilateral edema, prior to September 28, 2006, he did not report and the evidence did not show persistent edema due to varicose veins.  The VA examiners consistently attributed the Veteran's edema to his weight, not his varicose veins.  Therefore, the Board finds that the evidence does not support an evaluation in excess of the current 10 percent rating prior to September 28, 2006.  

From September 28, 2006, the Board notes the Veteran's varicose veins were described as having good compressibility, chronic edema, and stasis pigmentation, with no evidence of lower extremity venous ulcers.  However, as there is no evidence of persistent ulceration, the criteria for a 60 percent rating have not been met.  

Under the circumstances in the instant case, the Board must find that the preponderance of the evidence is against the claim for increased ratings for varicose veins of the right leg; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Extra-schedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations, to include the increases granted herein, are adequate, and no referral for an extra-schedular evaluation is required.


							(CONTINUED ON NEXT PAGE)

ORDER

A rating of 20 percent for the service-connected residuals of a shell fragment wound of the right calf is granted, subject to the criteria applicable to the payment of monetary benefits.

A rating of 30 percent for the service-connected residuals of a shell fragment wound of the right thigh is granted, subject to the criteria governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for varicose veins of the right leg prior to September 28, 2006; and entitlement to a rating in excess of 40 percent for varicose veins of the right leg from September 28, 2006, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


